DETAILED ACTION

This is the initial Office action based on the application filed on January 2, 2019. Claims 1-20 are currently pending and have been considered below.


Terminal Disclaimer
The terminal disclaimer filed on February 12, 2012 (by request of the Examiner) disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,442,949 and US Patent 10,204,111 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


ALLOWANCE
Claims 1-20 are allowed over the prior art made of record.
The relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claims 1, 8 and 15:
“a second binary value in mask bit positions that do not correspond to common bits, the masked portion of the first search key being the bits of the first search key at bit positions that correspond to bit positions of bits of the mask that have the first binary value, the unmasked portion of the first search key being the bits of the first search key at bit positions that correspond to bit positions of bits of the mask that have the second binary value; determining, by the computer, that values in the bit positions of the masked portion match values in corresponding bit positions of a pattern; determining, by the computer and based on determining that the values in the bit positions of the masked portion match the values in the corresponding bit positions of the pattern, that the unmasked portion matches a first compressed key without decompressing the first compressed key; and identifying, by the computer and based on determining that the values in the bit positions of the masked portion match the values in the corresponding bit positions of the pattern and that the unmasked portion matches the first compressed key, a successful match between the first search key and the first compressed key.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ware (US Patent Application Publication 2011/0307672)
Mittal (US Patent 7,921,088)




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163